Citation Nr: 1519783	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to a compensable rating for Gilbert's syndrome.

3.  Entitlement to a compensable evaluation for a left eyebrow scar.

4.  Entitlement to a compensable evaluation for a scar on the left inner thigh.

5.  Entitlement to a compensable evaluation for status-post chalazion, right eyelid.

6.  Entitlement to a rating in excess of 10 percent for right fifth metatarsal fracture.

7.  Entitlement to a rating in excess of 20 percent for status-post strain of the right ankle.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

9.  Entitlement to an effective date earlier than September 1, 2011, for the award of additional compensation for a dependent child based on school attendance.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1994 to December 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal of September 2004, November 2013, and October and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the procedural history of right ankle and right fifth metatarsal rating matters is a lengthy one, involving multiple actions by the Board and appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).  The history of the case will be discussed in further detail below.

The Board does now note, however, that in March 2013, the Board remanded the issue of entitlement to a rating in excess of 20 percent for status-post strain of the right ankle with right fifth metatarsal fracture for the Veteran to be scheduled for hearing before a member of the Board, sitting at the RO.  In that action, the Board noted that the Veteran had already been afforded a hearing in connection with the matter then before it, which hearing took place in January 2009.  The Board determined, however, that because the Veteran had obtained new representation since the January 2009 hearing, and because the claim was one for an increased rating, good cause for another hearing had been shown.  In June 2013, the Veteran presented testimony at second hearing before the undersigned Veterans Law Judge and the matter was thereafter returned to the Board.  

In December 2013, the Board again remanded the issue of entitlement to a rating in excess of 20 percent for status-post strain of the right ankle with right fifth metatarsal fracture for further development and readjudication.  In that action, it was determined that the issue of entitlement to TDIU had been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  It was also determined that because the Veteran was in receipt of the highest rating for his right ankle disability, the matter should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  

After completion of the requested development, the following adjudicative actions were taken on remand.  In October 2014, the Director determined that an extraschedular rating for status-post strain of the right ankle with right fifth metatarsal fracture was not warranted.  The Director also found no basis upon which to assign TDIU on an extraschedular basis.  Then, in a rating decision dated on November 13, 2014, the RO denied a rating in excess of 20 percent for status-post strain of the right ankle, but assigned a separate 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284, for the Veteran's service-connected fracture of the right fifth metatarsal, effective from June 24, 2013.  The RO also denied entitlement to TDIU.  The following day, the RO issued a supplemental SOC (SSOC) addressing the issues of entitlement to ratings in excess of 20 percent for status-post strain of the right ankle and in excess of 10 percent evaluation for the fracture of the right fifth metatarsal, and to TDIU.  

In response to the November 2014 SSOC, the Veteran's attorney submitted a statement indicating the Veteran's continued disagreement with the outcome of the issues addressed therein.  His attorney then stated that the Veteran "would like to be scheduled for a hearing as soon as possible so that he can offer further evidence in the form of his testimony."  The Board points out that although a Veteran has a right to provide hearing testimony on appeal, the Veteran has already been afforded two hearings in connection with his appeal of the rating(s) assigned for his right ankle disability and right fifth metatarsal fracture.  Neither the Veteran nor his attorney has alleged some deficiency in those hearings, nor indicated why an additional hearing is necessary at this point or why written testimony in the form of a brief filed by the Veteran's attorney would not suffice.  The law does not provide for an unlimited number of hearings.  Given that the Veteran has already twice testified before the undersigned Veterans Law Judge and no substantive reason for requiring a third hearing has been provided, the Board finds that VA has fulfilled its duty to assist in this regard and will therefore not schedule the Veteran for a third hearing.

The Board also notes that during the course of the Veteran's appeal of the right ankle and right fifth metatarsal fracture rating issues, the Veteran perfected an appeal of the issue of entitlement to an effective date earlier than September 1, 2011, for the award of additional compensation for a dependent child based on school attendance, which appeal was certified to the Board in January 2015.  Accordingly, that matter has been made part of the Veteran's current appeal and will be addressed in the remand that follows the Board's decision below.

Regarding the issues of entitlement to service connection for a right leg disability and to compensable ratings for Gilbert's syndrome, a left eyebrow scar, a left inner thigh scar, and status-post chalazion, right eyelid, those claims were denied by the RO via a rating decision dated on October 23, 2014.  The Veteran filed a timely notice of disagreement (NOD) as to that denial and in March 2015 submitted a VA Form 9 (Appeal to the Board of Veteran's Appeals) wherein he indicated his desire to testify at a hearing before a member of the Board.  The March 2015 VA Form 9, and included hearing request, is premature as to the referenced claims because the agency of original jurisdiction (AOJ) has not yet provided the Veteran with a statement of the case (SOC) addressing those issues.  Thus, although these issues are not properly before the Board at this time, the Board will address them for the sole purpose of ensuring the issuance of an SOC along with information about the process for perfecting an appeal as to these issues, if the Veteran so desires.

(The decision below addresses the issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected status-post strain of the right ankle.  The remaining issues are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular evaluation under the assigned diagnostic code for impairment of the ankle based limitation of motion.

2.  The Veteran is not shown to have ankylosis of the right ankle.

3.  Entitlement to an extraschedular rating in excess of 20 percent was denied by the Director of VA's Compensation and Pension Service.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for status-post strain of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code (DC) 5271 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Board has previously determined that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via letters dated in February 2004 and March 2006.  Although the Veteran's attorney argued in her most recent brief to the Court that the Board's finding in this regard was erroneous, the Board points out that the parties' August 2012 Joint Motion included no reference to the Board's finding that VA had complied with its duty to notify, nor does the Court's order indicate vacatur of that portion of the Board's decision that found such compliance.  In any event, the record also contains a notice letter dated in May 2008 that the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  That letter also includes the diagnostic criteria used to rate the Veteran's disability.  Although that notice letter was issued after the initial adjudication of the Veteran's claim, the present matter was thereafter several times readjudicated.  Thus, any error with respect to the timing of notice was effectively cured in this case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively 'cured' by providing any necessary VCAA notice followed by a readjudication of the claim).  Accordingly, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained includes VA treatment records and examination reports, private medical records, records from the Social Security Administration, and statements from the Veteran.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.

Further, the Board finds that the medical evidence is sufficient for the Board to rely upon in determining the appropriate rating for the Veteran's service-connected right ankle disability.  The Veteran has been afforded several VA examinations in connection with his claim for an increased rating and the Board finds that when reviewing the record as a whole, the information contained in the VA examination reports and medical treatment records, along with the lay evidence of record, provides the Board with adequate evidence upon which to rely to evaluate the severity of the Veteran's right ankle disability during the pendency of his claim.  Accordingly, the Board finds that VA has properly assisted the Veteran by affording him adequate VA examinations in connection with his claim and the duty-to-assist requirements have therefore been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

As noted above, the procedural history of the Veteran's claim for a higher rating for his right ankle fracture and fifth metatarsal fracture is a lengthy one, which has been the subject of multiple actions by the Board as well as remands from the Court.  Given this lengthy history, the Board will engage in a discussion of the procedural history of the right ankle increased rating claim, to include a discussion of the relevant evidence of record, before it adjudicates the issue of entitlement to a rating in excess of 20 percent for status-post strain of the right ankle.  (Again, the Board notes that although the Veteran's right fifth metatarsal fracture was previously considered as part of the Veteran's right ankle disability, he is now in receipt of a separate evaluation for that disability, and the rating for that disability will be handled as a separate matter in the remand that follows the decision below.  However, some discussion of that disability will be included herein, as appropriate.)

On January 5, 2004, the RO received the Veteran's claim for an increased rating of his then service-connected status-post right ankle strain with right fifth metatarsal fracture.  In a September 2004 decision, the RO denied a rating in excess of 10 percent for that disability.  The Veteran disagreed with that denial and appealed to the Board.

The increased rating matter was then first before that Board in March 2009, at which time the Board increased from 10 to 20 percent the Veteran's right ankle disability rating.  In that decision, the Board outlined the relevant evidence of record, to include a February 2004 VA examination report showing that the Veteran's active dorsiflexion was limited to 10 degrees, with complaints of pain with repetitive dorsiflexion and plantar flexion.  The Board also noted that the examination report indicated that the Veteran was limited in his ability to push up after three or four episodes on the ball of his foot due to fatigability, and was diagnosed with functional impairment affecting his ability to run, jump, and prolonged walking.  The Board then discussed a March 2007 VA examination report wherein it was noted that the Veteran wore a brace and reported constant pain and moderation of high-impact activities.  The Veteran was unwilling to do a heel-and-toe walk during the examination due to pain in the lateral aspect of the foot, and his motion was mildly impaired due to chronic pain in his foot.  The Board also found in its March 2009 decision that the Veteran had presented credible testimony that he experienced constant pain and was unable to walk or stand for any prolonged period on account of his ankle pain.

Based on this evidence, the Board determined that the Veteran's right ankle disability was more appropriately rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Specifically, the Board found that when taking into account the additional functional losses that the Veteran had sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59, the Veteran's right ankle disability more nearly approximated "marked" limitation of motion under DC 5271.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board then determined that, although potentially available, a higher rating under DC 5270 was not warranted because the evidence failed to reveal ankylosis of the right ankle.

The Veteran appealed the Board's determination to the Court, arguing that the Board had erred in denying entitlement to a rating in excess of 20 percent for the Veteran's status-post strain of the right ankle with right fifth metatarsal fracture.  In March 2010, the Veteran's then-appointed representative and VA's General Counsel entered into a Joint Motion to vacate the Board's March 2009 decision insofar as it had denied a rating in excess of 20 percent and remand the matter for readjudication.  In the Joint Motion, the parties pointed out that the March 2007 VA examiner had diagnosed "[r]ecurrent right ankle sprains due to some lateral instability" and "[p]roximal right fifth metatarsal fracture with bony union and good healing with anatomic alignment."  It was then noted that the examiner had indicated that the Veteran would need to be evaluated for the source of his chronic foot pain, as he may be developing arthritis or some component of reflex sympathetic dystrophy.  The parties agreed that the Board had erred in not ordering further development to determine whether the Veteran's chronic foot pain warranted a separate rating under, for example, DC 5283, pertaining to malunion of metatarsal bones or under DC 5284, pertaining to other foot injuries.  In May 2010, the Board remanded the matter for further development.

The Veteran was afforded another VA examination in June 2010.  At that time, the Veteran reported that he experienced a sharp pain at the base of the fifth toe on the dorsal aspect that radiated all the way to the tip of the fifth toe.  The VA examiner reported that the Veteran's foot and ankle pain tended to go together, and noted that the Veteran used an ankle brace as well as inserts.  The Veteran reported associated weakness, stiffness, fatigability and swelling, and stated that he experienced symptoms only with standing or walking, not while at rest.  The VA examiner found no evidence of effusion in the ankle or foot, and reported dorsiflexion of the right ankle from zero to 15 degrees, and plantar flexion zero to 40, limited by pain.  Repetitive range-of-motion testing caused increased pain, but there was no increase in weakness or fatigability and there were no additional functional limitations.  The VA examiner reported that the Veteran's gait was antalgic and that he tended to bear weight on the medial aspect of the foot.  The examiner further stated that there was no evidence of hammertoes, high arch or pes planus, or of painful motion, edema, instability or weakness, but noted that the Veteran had tenderness at the base of the fifth metatarsal and pain all along the fifth metatarsal to the tip of the toe, as well as pain over the lateral ankle and the anterior talofibular ligament.  X-rays of the right ankle and right foot revealed status post right fifth metatarsal fracture, but were otherwise unremarkable.  The VA examiner noted that the Veteran did not have osteoarthrosis based on x-ray examination, and also stated that after conducting a thorough physical examination, the Veteran did not suffer from reflex sympathetic dystrophy.  

In a September 2011 decision, the Board again addressed the issue of entitlement to a rating in excess of 20 percent for the Veteran's right ankle disability, to include consideration of whether the Veteran suffered from a right foot disability due to the fifth metatarsal fracture that would warrant a rating separate from that assigned for the ankle.  Upon review of the evidence, the Board concluded that although it was clear that the Veteran had complained of chronic foot pain, the objective evidence of record failed to demonstrate a separate disability for which a compensable evaluation could be assigned,  In so finding, the Board noted that the March 2007 VA examiner found that the Veteran's fracture of his right fifth metatarsal had healed and that the June 2010 VA examiner did not find that the Veteran suffered from any additional foot disability.  The Board thus determined that DC 5283, which addresses malunion of, or nonunion of the tarsal or metatarsal bones, was not applicable.  See 38 C.F.R. § 4.71a, DC 5283 (2014).  

In that decision, the Board also discussed the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides for a rating of 10 percent when there has been "moderate" disability due to foot injury.  The Board determined, however, that the Veteran's fifth metatarsal fracture, which had been shown to cause pain, did not rise to the level of a moderate foot disability.  The Board also determined that the DeLuca provisions were not for application, as there had been no indication that the Veteran's fracture residuals were manifested by limitation of motion.  

Again, the Veteran appealed the Board's determination to the Court.  In her appellate brief to the Court, the Veteran's attorney raised three assertions of error.  Specifically, it was argued that the Board had erred to ensure compliance with its prior remand instructions because the June 2010 VA examiner failed to identify the source of the Veteran's chronic foot pain and had also failed to review the claims folder prior to rendering her opinion.  It was further argued that the Board failed to accurately assess the Veteran's pain secondary to his service-connected foot/ankle disability and had erred in finding that VA satisfied its duty to provide the Veteran with adequate notice.

In August 2012, the Veteran's representative and VA's General Counsel entered into another Joint Motion.  Despite the multiple assertions of error made by the Veteran's representative in her brief to the Court, the Joint Motion concluded only that remand was warranted for the Board to address certain findings made by the June 2010 examiner and to ascertain whether clarification should be sought from the examiner.  The parties pointed out that the examiner made several contradictory findings, which were not discussed specifically by the Board, to include the examiner's findings that there was "no evidence of painful motion, edema, instability or weakness," but that "repetitive range of motion caused increased pain," and that "there is no effect with activities of daily living" but that the Veteran had "difficulty with prolonged standing and walking."  The parties also directed the Board to discuss its finding that "the June 2010 examiner did not find that the Veteran suffered from any additional foot disability beyond the service connected [condition]" in light of the examiner's finding of "valgus at 10 degrees in relationship to the long axis of the tibia." 

As noted in the introduction, in June 2013, the Veteran was afforded a second Board hearing.  (A copy of the hearing transcript can be located in the Veteran's Virtual VA file.)  During that hearing, the Veteran indicated a worsening of his right ankle disability, stating that his pain would get progressively worse with standing and walking and that his ankle would swell with activity.  The Veteran also testified that he experienced side effects from his pain medication, which impacted his ability to work, and depressive symptoms, as well as pain in his left leg on account of having to compensate for his right ankle disability.

In October 2013, the Veteran submitted a private orthopedic evaluation dated in September 2013.  The Veteran's current complaints were records as "frequent to constant pain in the right foot," with stiffness, as well as "pain in the little toe."  Examination of the Veteran's right ankle revealed zero degrees of dorsiflexion, 30 degrees of plantar flexion, 30 degrees on inversion, and 20 degrees of eversion.  The clinician then diagnosed the Veteran as having status-post right ankle strain and status-post right fifth metatarsal fracture with residual symptoms, and stated her opinion that the Veteran's complaints of marked pain indicated a moderate foot disability that would warrant a 10 percent rating under DC 5284 in addition to the Veteran's previously assigned 20 percent for impairment of the ankle.

In light of the parties' August 2012 Joint Motion and the Veteran's assertion of worsening symptoms, the Board, in a December 2013 action, determined that remand of the matter was warranted for additional examination.  In that action, the Board also directed that because the Veteran was in receipt of the highest rating for limitation of motion for an ankle, the case should be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular rating.

In May 2014, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced a sharp recurrent pain and intermittent swelling laterally in the right ankle, as well as laxity and looseness.  He indicated stiffness and cold weather intolerance, and stated that both inclines and even ground bothered him.  The Veteran stated that he could walk only for four to five blocks and did experience an occasional limp.  He also endorsed flare-ups, stating that when one occurred he had to cease activity and rest his ankle.  

Range-of-motion testing revealed right ankle plantar flexion to 45 degrees or greater, with the onset of pain at 45 degrees or greater, and dorsiflexion to 20 degrees or greater, with pain at 20 or greater degrees.  Repetitive testing yielded the same results, and the examiner indicated no evidence of ankylosis.  Functional impairments of the right ankle were noted to be weakened movement, excess fatigability, pain on movement, swelling, and instability of station.  There was also localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscles strength testing produced normal results, but joint stability testing showed right ankle laxity.  Occasional use of a brace was noted.  Imaging studies showed evidence of fracture of the distal fibula with changes on the lateral talus suggestive of old ligamentous injury.

Regarding the occupational impact of the Veteran's right ankle disability, it was noted that after service, the Veteran had worked as a warehouseman and for temp agencies, but that he had not worked since 2012.  The examiner stated that prolonged walking, standing, and running, as well as traversing inclines and uneven ground, will cause increased discomfort, pain, and instability on the right, and indicated that the Veteran was precluded from high impact activities that involve running, cutting, pivoting and traversing inclines and uneven ground.  In a June 2014 addendum opinion, the examiner provided further comment on the Veteran's employability, stating that orthopedically speaking, there is no reason to believe that the Veteran could not obtain and maintain gainful employment in a semi-sedentary or sedentary occupation.

The Veteran was also afforded an examination of his right foot.  The examiner diagnosed right fifth metatarsal fracture, sustained in 2002.  The examiner found no evidence of instability of the fifth metatarsal joint, but did note the presence of pain on palpation.  The examiner classified the Veteran's pain as mild to moderate.  Although the examiner checked the box indicating malunion or nonunion of tarsal or metatarsal bone of moderate severity, the examiner stated that x-rays showed a united fracture with no evidence of deformity.

Also in June 2014, the Veteran's claim for a higher rating for his service-connected right ankle disability was referred for consideration of an extraschedular rating.  In response, the Director of VA's Compensation and Pension Service determined that entitlement to an increased evaluation for the Veteran's right ankle disability was not warranted, finding that the current rating criteria adequately addressed the Veteran's symptomatology.  The Director also determined that the evidence of record failed to demonstrate that the Veteran was unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities.  The Director thus determined that TDIU was also not warranted on an extraschedular basis.

As noted in the introduction, in a November 2014 rating action, the RO assigned a separate 10 percent evaluation for the Veteran's right fifth metatarsal fracture.  The rating was assigned under DC 5284, pertaining to other foot injuries, and was based on the May 2014 VA examination report findings which the RO determined evidenced moderate symptoms.  Regarding the assignment of an effective date of June 24, 2013, the RO stated that that was "the day the court inferred a claim for increase based on your report in a worsening in the condition."  Presumably, the RO was referring to the Board and not the Court, as June 24, 2013, was the date of the Veteran's most recent Board hearing.  An SSOC was also issued in November 2014 wherein the RO among other things, denied a rating in excess of 20 percent for the Veteran's status-post strain of the right ankle.

In light of the procedural history of this case, the Board finds that the right fifth metatarsal rating is now a separate matter from the Veteran's status-post strain of the right ankle rating.  As will be discussed in further detail below, the right fifth metatarsal rating matter must be remanded because the RO erroneously concluded that that matter was first raised in June 2014, as opposed to recognizing that it has been a part of the Veteran's rating claim filed in January 2004 and pending ever since.  Thus, the AOJ must consider in the first instance whether the evidence supports a separate compensable rating for that disability at any point from January 2004 to June 2013.  Also as discussed below, the Board finds that adjudication of the issue of entitlement to TDIU should be deferred until the right fifth metatarsal rating matter is fully adjudicated.  Of the issues stemming from the Veteran's January 2004 increased rating claim, this leaves before the Board only the issue of entitlement to a rating in excess of 20 percent for the Veteran's status-post right ankle strain.  

The Veteran's status-post right ankle strain has been evaluated during the relevant time period as 20 percent disabling under DC 5271, which pertains to limitation of ankle motion.  Specifically, DC 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and for a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2014).  In this regard, the Board notes that normal ranges of ankle motion are dorsiflexion from 0 degrees to 20 degrees and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Notably, the Veteran's currently assigned 20 percent rating is not only the highest rating available under DC 5271, it is also the highest rating available under all other DCs pertaining to disabilities of the ankle, save for DC 5270, which provides for 30 and 40 percent ratings where the evidence demonstrates ankylosis of the ankles at various degrees.  See 38 C.F.R. § 4.71a , DCs 5270, 5271, 5272, 5273, 5274 (2014).  Here, there is no evidence of ankylosis, as the Veteran's right ankle does not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis "is [s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)  Indeed, although the 2013 private orthopedic assessment notes right ankle dorsiflexion to be zero degrees, on examination in May 2014 the Veteran was able to achieve dorsiflexion to 20 degrees or greater and no other evidence of record suggests that the Veteran indeed has ankylosis.  Further, the Veteran has not alleged that his right ankle joint is immobile or fixed in a degree of dorsal or plantar flexion.  Accordingly, the Board can find no basis upon which to assign a rating greater than the currently assigned 20 percent under any DC applicable to rating disabilities of the ankle.

The Board notes that generally, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca, supra.  However, where, as here, a disability has been rated at the maximum level provided by the limitation-of-motion DC under which it is rated, the considerations of DeLuca do not apply.  See Spencer v. West, 13 Vet. App. 376, 382 (2000) (holding that "[b]ecause 10 [percent] is the maximum rating under DC 5215, the appellant is not entitled to a higher rating, even though there is evidence of record reflecting that the appellant has pain on movement"); Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied DC); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  Further, as stated above, the Board's assignment of a 20 percent rating for the Veteran's right ankle disability contemplates the additional functional losses due to such things as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups.

Turning to whether a rating greater than 20 percent is warranted on an extraschedular basis, the Board notes that regulatory authority provides that "[t]o accord justice . . . . in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b).  As discussed by the Court in Thun v. Peake, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  22 Vet.App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id; see Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying "that the steps are, in fact, elements that must be established before an extraschedular rating can be awarded").  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet.App. 88, 95 (1996).

As discussed above, the Veteran's claim for a higher rating for his service-connected right ankle disability was referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating in accordance with the Board's December 2013 remand directives.  Notably, the Board did not in that action engage in a discussion of whether the threshold requirements for referral for extraschedular consideration had in fact been met.  See Thun, supra.  Rather, the Board directed that the matter should be referred for consideration of an extraschedular rating because the Veteran was in receipt of highest schedular rating available under the assigned DC.  Upon referral of the matter for consideration of an extraschedular rating, the Director of VA's Compensation and Pension Service determined that entitlement to an increased evaluation on an extraschedular basis for the Veteran's right ankle disability was not warranted.  

Given that the issue of entitlement a rating in excess of 20 percent has been referred to and denied by the Director of VA's Compensation and Pension Service, the Board must now determine how to proceed with the matter and what effect the Director's decision has on the current appeal.  The Board is cognizant that in Anderson, the Court stated that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  Anderson, 22 Vet. App at 428.  The Court's determination in this regard was based largely on its prior decision in Floyd, which the Court in Anderson characterized as "stating that once [the] Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may 'continue[ ] to appeal the extraschedular rating aspect of this claim.'"  Id. at 427 (quoting Floyd, 9 Vet. App. at 96-97). 

In Floyd the Veteran had, among other things, sought a rating in excess of 10 percent for his service-connected residuals of a left mandible fracture.  Upon appeal of the RO's denial of that claim, the Board denied a schedular evaluation greater than 10 percent for the Veteran's disability, but granted an additional 10 percent rating an extraschedular basis.  In reviewing the Board's actions, the Court determined that the Board had erred in assigning an extraschedular rating in the first instance because the regulatory authority provided that "the proper procedure for extra-schedular consideration of a claim under 38 C.F.R. § 3.321(b)(1) requires consideration in the first instance by the Under Secretary for Benefits (formerly the Chief Benefits Director) or the Director of the Compensation and Pension Service."  Floyd, 9 Vet. App. at 95.  The Court did not, however, overturn the Board's award of an extraschedular rating in that case, as it was determined that the Board's error resulted in no prejudice to the claimant.

The Court then went on to conclude that the Board had also "erred when it considered the applicability of 38 C.F.R. § 3.321(b)(1) in the first instance without considering 'whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.'"  Floyd, 9 Vet. App. at 96 (quoting Bernard v. Brown, 4 Vet. App. 384, 394 (1993)).  The Court noted that "[t]he dissent would remand the case on the basis of this error," but stated that to do so "would not address the error in the Board's decision regarding its authority to assign an extra-schedular rating in the first instance," pointing out that the Board's only guidance on how to proceed would then be "the analysis presented by our dissenting colleague in his concurrence in Fisher v. Brown, 4 Vet. App. 405, 406-08 (per curiam) (Steinberg, J., concurring), denying recons. of Fisher v. Principi, 4 Vet. App. 57 (1993)."  Id.  What follows thereafter is the following sentence: "If the Board does proceed in compliance with the correct regulatory procedures and the appellant then continues to appeal the extra-schedular rating aspect of this claim, the Board will be required to articulate its findings of fact and sufficient reasons or bases thereupon on the extra-schedular consideration issue."  Floyd, 9 Vet. App. at 96-97 (citing to Ardison v. Brown, 6 Vet. App. 405, 409 (1994); Fanning v. Brown, 4 Vet.App. 225, 229 (1993); Fanning v. Brown, 4 Vet.App. 225, 229 (1993); Fisher, 4 Vet.App. at 60; and Moyer v. Derwinski, 2 Vet.App. 289, 293-94 (1992)).  This is the sentence from which the Anderson Court's parenthetical quoted above is derived.

Despite the Court's holding in Anderson, the Board questions whether in fact it has jurisdiction to review the Director's denial of an extraschedular evaluation under 38 C.F.R. § 3.321(b), as that portion of the Court's decision in Floyd which is relied upon in Anderson to support the position that "there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal" contains no discussion of the Board's authority to review the Director's determination regarding whether the assignment of an extraschedular rating is warranted.  Rather, the Court was seemingly responding to the dissent's position and addressing why it was not remanding the extraschedular rating matter for readjudication after ensuring that the Veteran was provided with adequate notice of the need to submit evidence or argument on that question.  Indeed, it does not appear that "the correct regulatory procedures" then referred to were those pertaining to the requirement that the question of whether an extraschedular rating is warranted should be referred to the Under Secretary for Benefits or to the Director of Compensation and Pension.  Rather, it seems that the Court was referring to the procedural safeguards intended to protect a claimant's right to full and fair assistance and adjudication of a claim.  See Bernard, 4 Vet. App. at 392-94.  

The Board acknowledges that Floyd has long been cited by the Board to support its ability to review the Director's determination regarding an extraschedular rating.  Reexamination of Floyd, however, causes the Board to reconsider the propriety of its past actions in this regard and to question the Court's characterization of that case, as the portion of the decision relied upon to bestow jurisdiction on the Board to review the Director's determination regarding an extraschedular rating does not so clearly support the proposition "that once [the] Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may 'continue[ ] to appeal the extraschedular rating aspect of this claim.'"  Anderson, 22 Vet. App. at 427 (quoting Floyd, 9 Vet. App. at 96-97). 

Notably, the Court in Anderson also cited to 38 U.S.C.A. §§ 511(a) and 7104(a) to support its conclusion that "there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal."  Anderson, 22 Vet. App. at 427.  Section 511(a) states: "The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans."  38 U.S.C.A. § 511(a) (West 2014).  Section 7104(a) states: "All questions in a matter which under section 511(a) of this title is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 2014).  While arguably these sections bestow jurisdiction upon the Board to review any matter decided by the Secretary, other authority indicates that decisions committed to the discretion of the Secretary are reviewable by the Board only where there exists a judicially manageable standard by which to evaluate the propriety of that decision.  

In Werden v. West, the Court held that "where a decision is committed to the discretion of the Secretary and no manageable standards exist to evaluate that decision, the decision is committed to the Secretary's discretion absolutely, and the Board lacks jurisdiction to review such a determination."  13 Vet. App. 463, 467 (2000) (holding that the Board lacked jurisdiction to review the manner in which the Secretary disbursed a special adaptive housing grant, as the manner of disbursement is committed solely to the Secretary's discretion); see Malone v. Gober, 10 Vet. App. 539, 544-45 (1997) (holding that the Court was precluded from reviewing the Secretary's determination regarding nursing-home care because the decision was committed by statute to the Secretary's unfettered discretion and the Secretary had not promulgated any regulations limiting his discretion); Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992) (holding that the Board "lacks jurisdiction to review the exercise of authority under 38 U.S.C. § 503(a), or the refusal to exercise such authority, by the Secretary of Veterans Affairs").  The Court in Anderson does not discuss these past precedents or engage in an analysis of whether 38 C.F.R. § 3.321(b) presents a sufficiently manageable standard by which to review the determination that assignment of an extraschedular rating is not warranted.

In this regard, the Board points out that, as stated by the Court, "[t]he purpose of appellate review, whether by the Board or by the Court, is to ensure that the facts found and the laws applied were appropriate."  Werden, 13 Vet. App. at 467.  Where, however, "the decision is absolutely discretionary, it is impossible for the Board to certify whether the necessary facts existed to satisfy the applicable law."  Id. at 467-68 (citing Heckler v. Chaney, 470 U.S. 821, 830 (1985) (stating that "if no judicially manageable standards are available for judging how and when an agency should exercise its discretion, then it is impossible to evaluate agency action for 'abuse of discretion'")).  The Board also points out that the power to assign an extraschedular evaluation exists only by regulation, under the authority of the Secretary to establish a schedule of disability ratings.  See 38 U.S.C.A. § 1155.  The authority to assign such a rating is delegated specifically to the Under Secretary of Benefits or the Director of VA's Compensation Service.  See 38 C.F.R. § 3.321(b).  To allow the Board to overturn a decision of the Under Secretary or the Director would amount to the Board exercising its own discretion in substitution of the Secretary's, which would seem in direct contravention of regulatory authority bestowing the ability to assign an extraschedular evaluation on the Under Secretary or the Director.  See 38 C.F.R. § 3.321(b).  

The Board is also cognizant that in Wages v. McDonald, the Court held that the Board's review of the Director's determination that an extraschedular TDIU rating is not warranted under 38 C.F.R. § 4.16(b) is not limited to ensuring that the Director had the correct and full facts when rendering his decision and that the Board is not otherwise bound by the Director's decision.  27 Vet. App. 233, 236 (2015).  The Board concludes, however, that Wages is not controlling in the instant case.  This is so because the assignment of TDIU under 38 C.F.R. § 4.16(b) is entirely different than a determination under 38 C.F.R. § 3.321(b) that the rating schedule does not adequately compensate one's disability picture.  As clearly stated by the regulation, "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16(b).  This language is no different from the language contained in 38 C.F.R. § 4.16(a), which permits the assignment of TDIU in the first instance by the RO or the Board if a veteran who is deemed unemployable by reason of service-connected disabilities meets certain threshold rating requirements.  Thus, it is clear that the assignment of TDIU is predicated on a factual finding that a veteran's service-connected disabilities render him or her unemployable and the evidence will either support such a determination or it will not.  Because 38 C.F.R. § 4.16(a) and (b) employ the same standard, it makes some sense that a determination not to award TDIU on an extraschedular basis would be reviewable by the Board, as the Board is clearly permitted to make such a determination regarding employability.  (Although it appears nonsensical for the Board to have to refer a case under § 4.16(b) to the Director when the threshold for such referral is met, which threshold is a finding by the Board that the Veteran is in fact unemployable by reason of service-connected disability, this process is not surprising because principles of logic or common sense only occasionally play a role in VA law.)  

On the other hand, a determination regarding the level of the Veteran's disability under 38 C.F.R. § 3.321(b), and by extension the adequacy of the rating schedule, is fundamentally different than the factual question of whether a Veteran can work.  This is so because there is no legal standard by which to determine what is or is not contemplated by the rating schedule or whether a veteran's rating adequately compensates him or her even considering factors not specifically identified.  Indeed, an extraschedular rating is not warranted simply because a veteran alleges symptoms not specifically contemplated by the rating criteria.  Rather, the assignment of such a rating requires a determination that a case presents "such an unusual disability picture" that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  Further, the determination is made "to accord justice," which suggests that, if assigned, the extraschedular rating should, "as far as practicable," compensate the veteran based on the average impairment in earning capacity resulting from his or her disability.  38 C.F.R. § 3.321; see 38 U.S.C.A. § 1155.  This is exactly the type of question of policy or resource management that should be solely within the discretion of the Secretary and not reviewable by the Board, as there is plainly no guidance by which the Board can adequately determine the reduction in earning capacity due to one's disability picture if it is determined that the rating schedule is not adequate.  The Court in Floyd recognized this difficulty when it stated that "[t]he Board's failure to clearly articulate reasons or bases is not altogether unexpected, given the lack of concrete standards for assigning ratings on an extra-schedular basis" and acknowledged that 38 C.F.R. § 3.321(b) "does not provide criteria or guidance for what percentage rating should be assigned in that event."  Floyd, 9 Vet. App. at 97.  Thus, to allow the Board to review the Director or Under Secretary's determination that the rating schedule is adequate or to review the appropriateness of an assigned extraschedular rating would leave the Board in the impossible position of having to provide "reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record," when there is simply no regulatory guidance to assist the Board in making such a determination in the first instance.  38 U.S.C.A. § 7104(d)(1).

Overall, the Board finds that although it may review the factual determinations used to determine to whether a veteran qualifies for an extraschedular rating, once a case has been referred for consideration of an extraschedular in accordance with the provisions of 38 C.F.R. § 3.321(b), the Board lacks jurisdiction to review a determination that the rating schedule adequately compensates one's disability picture or the Director's or the Under Secretary's assignment of an extraschedular evaluation.  This is so because there exists no standards by which to evaluate the merits of any such decision.  See Werden, 13 Vet. App. at 467.  Accordingly, in the instant case, the Board is without jurisdiction to review the denial of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b).


ORDER

Entitlement to a rating in excess of 20 percent for status-post right ankle strain is denied.



REMAND

Regarding the issue of entitlement to a rating in excess of 10 percent for right fifth metatarsal fracture, the Board finds that a remand of that matter is necessary for the AOJ to consider in the first instance the appropriateness of a separate rating for that disability prior to June 24, 2013.  This is so because the RO erroneously concluded that the issue of entitlement to a separate rating for the Veteran's right fifth metatarsal fracture was first raised during the Veteran's June 2013 hearing.  As outlined above, the Veteran's right fifth metatarsal fracture was considered as part of his right ankle disability at the time that he filed the January 2004 rating claim from which the current appeal stems.  Indeed, as detailed above, a core issue with regard to the Veteran's increased rating claim has been whether the evidence supported a separate rating for the Veteran's right fifth metatarsal fracture, as evidenced by the basis of two Joint Motions.  Accordingly, the AOJ must readjudicate the matter in the first instance in light of the Board's determination that the issue of entitlement to a separate rating for the Veteran's right fifth metatarsal fracture stems from his January 2004 increased rating claim.  

Regarding the issue of entitlement to TDIU, that matter is inextricably intertwined with the increased rating matter being remanded because the AOJ's readjudication of that matter may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Regarding the issue of entitlement to an effective date earlier than September 1, 2011, for the award of additional compensation for a dependent child based on school attendance, the record shows that on the VA Form 9 filed in connection with that appeal, the Veteran checked the box indicating his desire to have a Board hearing before a Veterans Law Judge, sitting at the RO, or, alternatively, via videoconferencing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014).  In accordance with the request, the Veteran must be provided an opportunity to present testimony during a hearing.  See 38 C.F.R. § 20.700(e) (2014).

Additionally, the Veteran filed a timely NOD as to the October 2014 rating decision addressing the issues of entitlement to service connection for a right leg disability and to compensable ratings for Gilbert's syndrome, a left eyebrow scar, a left inner thigh scar, and status-post chalazion, right eyelid.  To date, however, no SOC has been furnished concerning these issues, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of May 5 2015).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues addressed by the NOD.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an in-person hearing before a Veterans Law Judge, sitting at the RO or, alternatively, via videoconferencing, if feasible, in accordance with the request made in the Veteran's VA Form 9 file in connection with his appeal of the issue of entitlement to an effective date earlier than September 1, 2011, for the award of additional compensation for a dependent child based on school attendance.  Notify the Veteran and his representative of the date and time of the hearing.  

2.  Issue a SOC addressing the issues of (1) entitlement to service connection for a right leg disability; (2) entitlement to a compensable rating for Gilbert's syndrome; (3) entitlement to a compensable evaluation for a left eyebrow scar; (4) entitlement to a compensable evaluation for scar on the left inner thigh; and (5) entitlement to a compensable evaluation for status post chalazion, right eyelid.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, an appeal is timely filed, the issues should be returned to the Board for appellate consideration.

3.  After undertaking any development deemed appropriate, the AOJ must readjudicate the issue of entitlement to a rating in excess of 10 percent for right fifth metatarsal fracture.  In doing so, the AOJ should consider that the issue stems from the Veteran's January 2004 increased claim and determine the appropriateness of assigning a separate rating for that disability prior to June 2013.  The AOJ should also evaluate the severity of the Veteran's right fifth metatarsal fracture forward from the date that it is determined that a separate rating is warranted, to include consideration of the appropriateness of staged ratings and whether a rating in excess of 10 percent is warranted at any point since June 24, 2013.  If the benefit sought is not granted, a SSOC should be issued.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


